    Case: 1:20-cv-01060 Document #: 39 Filed: 09/23/20 Page 1 of 3 PageID #:375




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                                          )
  TOVAR SNOW PROFESSIONALS,               )
  INC.,                                   )
                                          )
           Plaintiff,                     )   No. 20 C 1060
                                          )
          v.                                  Judge Virginia M. Kendall
                                          )
                                          )
  ACE AMERICAN INSURANCE                      Magistrate Judge Jeffrey
  COMPANY,                                )   Cummings
                                          )
           Defendant.                     )

                    MEMORANDUM OPINION AND ORDER

        On October 1, 2019, Plaintiff Tovar Snow Professionals, Inc. (“Tovar”) filed a
breach of contract action in the Circuit Court of Cook County against Defendant ACE
American Insurance Company (“ACE”) regarding insurance coverage of a diesel fuel
release during a front-end loader refueling. (Dkt. 17-2 at 4–20). ACE filed a notice
of removal on February 13, 2020 under 28 U.S.C. §§ 1441 and 1446, alleging diversity
jurisdiction under 28 U.S.C. § 1332. (Dkt. 1). In response, Tovar filed the instant
Motion to Remand under 28 U.S.C. § 1447(c), arguing that ACE’s removal was
untimely. (Dkt. 16; Dkt. 17). Opposing remand, ACE alleges removal was timely.
(Dkt. 30 at 1). ACE further moves to strike Tovar’s argument that ACE was formally
served on November 4, 2019 as waived by first being raised on reply. (Dkt. 32 at 1).
ACE’s motion to strike is granted and Tovar’s motion to remand is denied.

       The events relevant to this motion involve Tovar’s attempts to serve ACE. The
“Service of Suit Endorsement” section of the ACE policy states “service of process in
such suit may be made upon the Claims Manager, or his nominee, at 525 W. Monroe
Street, Suite 400, Chicago, Illinois 60661.” (Dkt. 17-2 at 145). The Circuit Court of
Cook County issued summons on October 2, 2019 for the 525 W. Monroe location.
(Dkt. 17-3). According to Tovar, when the Sheriff’s Deputy attempted service on
October 25, 2019 at the 525 W. Monroe location, someone told him “via lobby phone”
that all summons for ACE needed to go to “208 S. LaSalle Suite 814.” (Dkt. 17 at 3).
On November 4, 2019, Tovar alleges the Sheriff’s Deputy served the complaint and
summons at 208 S. LaSalle, the address of CT Corporation, and then filed an affidavit
of service. (Dkt. 17 at 3; Dkt. 17-2 at 75, 149). CT Corporation subsequently informed
Tovar on December 30, 2019 that their “statutory representation services were
discontinued” and that process was returned as undeliverable. (Dkt. 17-2 at 77). On

                                     Page 1 of 3
    Case: 1:20-cv-01060 Document #: 39 Filed: 09/23/20 Page 2 of 3 PageID #:376




December 12, 2019, Tovar alerted ACE to the difficulties they faced effectuating
service but ACE’s counsel claimed they had no record of receiving service and had not
been authorized to accept service on ACE’s behalf. (Dkt. 17 at 4). Tovar procured an
Alias Summons on December 26, 2019 which was served on ACE through the Illinois
Director of Insurance on January 14, 2020. (Dkt. 1; Dkt. 17 at 5).

       Turning first to ACE’s motion to strike, it is “well-settled that arguments fist
made in the reply brief are waived.” Billhartz v. C.I.R., 794 F.3d 794, 801 n. 4 (7th
Cir. 2015) (quoting TAS Distrib. Co., Inc. v. Cummins Engine Co., Inc., 491 F.3d 625,
630 (7th Cir. 2007)). Timeliness is a waivable defense to removal. See Ryan v. State
Bd. of Elections of State of Ill., 661 F.2d 1130, 1134 (7th Cir. 1981); see also, e.g., Zala
v. Lady Foot Shoe Ctrs. of Am., Inc., No. 85 C 4945, 1985 WL 3132 (N.D. Ill. Oct. 11,
1985). Tovar argues on reply that ACE was formally served on November 4, 2019.
(Dkt. 31 at 7). The remaining question is whether Tovar made such an argument in
its opening brief as well. Tovar did not.

       To be sure, some language in the opening brief suggests that Tovar argues ACE
was formally served on November 4, 2019. Tovar alleges that the Sheriff’s Deputy
“served the Defendant” and “filed a Sheriff’s Office of Cook County Affidavit of Service
in the Circuit Court of Cook County” on November 4, 2019 but that ACE denied
“receipt of service after it was effectuated.” (Dkt. 17 at 3–4; 8). Other language in
Tovar’s opening brief, in concert with the brief’s “dispositive question,” demonstrate
that instances in which Tovar refers to the November 4, 2019 events as “service” are
merely rhetorical. First, Tovar characterizes ACE’s alleged representation that it
would accept service at CT Corporation as a “falsehood” which “prevented service.”
(Dkt. 17 at 6–7). Second, in its opening brief, Tovar offers either October 25, 2019 or
December 12, 2019 as the appropriate tolling date for the thirty-day removal period.
(Dkt. 17 at 7). It is not until Tovar’s reply brief that November 4, 2019 is offered as
a triggering date for the removal period. (Dkt. 31 at 2). Third, the “dispositive
question” of Tovar’s motion to remand is “whether a defendant who wrongfully
frustrates service can then later remove a case to federal court.” (Dkt. 17 at 1; Dkt.
31 at 2). In its opening brief, Tovar argues that ACE’s alleged efforts to thwart service
should not allow ACE to delay the tolling of the removal period, not that ACE was
properly served on November 4, 2019. As Tovar raised this latter argument first on
reply, it is waived. ACE’s motion to strike is granted.

       Next, the Court turns to the ultimate issue of whether ACE’s removal was
timely. 28 U.S.C. § 1446(b) and Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc.,
526 U.S. 344 (1999) establish the standards governing the time for removing an
action to federal court. Section 1446(b) provides:

       The notice of removal of a civil action or proceeding shall be filed thirty
       days after the receipt by the defendant, through service or otherwise, of



                                        Page 2 of 3
     Case: 1:20-cv-01060 Document #: 39 Filed: 09/23/20 Page 3 of 3 PageID #:377




         a copy of the initial pleading setting forth the claim for relief upon which
         such action or proceeding is based[.]

28 U.S.C. § 1446(b)(1). The thirty-day deadline to remove is “triggered by
simultaneous service of the summons and complaint, or receipt of the complaint,
‘through service or otherwise,’ after and apart from service of the summons, but not
by mere receipt of the complaint unattended by any formal service.” Murphy Bros.,
526 U.S. at 347–48. Tovar’s appeal to a “frustration” exception to the Murphy rule is
unavailing. The summons is the “sine qua non directing an individual or entity to
participate in a civil action or forgo procedural or substantive rights” and the Court
is aware of neither binding nor compelling precedent to deviate from this bedrock
principle. 1 Murphy Bros., 526 U.S. at 347, 351.

       ACE was formally served on January 14, 2020 and timely removed within in
the thirty-day deadline on February 13, 2020. (Dkt. 1). Tovar’s motion to remand is
denied.

                                                CONCLUSION

      For the foregoing reasons, ACE’s motion to strike is granted and Tovar’s
motion to remand is denied.




                                                       ____________________________________
                                                       Virginia M. Kendall
                                                       United States District Judge
Date: September 23, 2020




1
  Tovar’s appeal to out-of-circuit precedent for a “frustration” exception in Waddell v. Nat’l Asset Recovery, Inc., No.
08-0250-CV-W-HFS, 2009 WL 10705240 (W.D. Mo. Jan. 28, 2009) is unpersuasive both because it does not control
and because ACE offers countervailing and subsequent precedent rejecting a frustration exception in Infinity Real
Estate, LLC v. Deutsche Bank Nat’l Trust Co. for RBSGC 2007-B, 2:18-cv-00038-JAW, 2018 WL 4204642 (D. Maine
Sept. 4, 2018).

                                                    Page 3 of 3
